Title: Settlement of the State Claims, [10 January] 1793
From: Madison, James
To: 




[10 January 1793]

   
   On 12 December 1792 FitzSimons offered four resolutions authorizing “a loan to the amount of the balances which, upon a final settlement of accounts, shall be found due from the United States to the individual States” (Annals of CongressDebates and Proceedings in the Congress of
          the United States, 1789–1824 (42 vols.; Washington, 1834–56)., 2d Cong., 2d sess., 742). On 10 January 1793 he defended his resolutions, which particularly favored Massachusetts and South Carolina, but Livermore “objected to providing for balances before they were known; he thought the resolutions incomplete, as they recognized only creditor States, and say nothing about debtor States” (ibid., 804).


Mr. Madison objected to the resolutions on the same principle with Mr. Livermore; he enlarged on the idea, and insisted that without the most urgent necessity the provision contemplated ought not to be made in the present uncertain state of the business. On the principles of justice and œconomy, he contended, that a system which would be so complex in its operation, ought not to be adopted; it would operate to the extension of taxation in the United States to the greatest degree, as it would involve a further levying of taxes to reimburse the states that shall finally appear to have large balances due them.



   
   Federal Gazette, 18 Jan. 1793 (reprinted in Gazette of the U.S., 19 Jan. 1793).




[10 January 1793]

   
   Further debate focused on the issue of whether the federal government should pay the states or the individual creditors of the states. Livermore “moved an amendment to the first resolution; the object of which was to exonerate those States who on a final adjustment of accounts shall appear to be creditor States.” Gerry and Ames opposed the amendment.


Mr. Madison observed, that when the amendment was first brought forward, he had supposed it merely sportive; but it now appear[s] that the gentleman is serious in moving it. He thought it in this view a proposition that might well excite attention, for he conceived it an extraordinary idea to be advanced, that any of the states who should be found debtor states, should be released from all obligations to pay.



   
   Federal Gazette, 18 Jan. 1793 (reprinted in Gazette of the U.S., 23 Jan. 1793).



   
   On 11 Jan. the committee reported the resolutions without amendment, and on the following day JM voted with the majority when the House approved an amendment to the first resolution, requiring that “no such loan shall be opened in any State, without the assent of the Legislature thereof.” The House then passed the whole series of resolutions and appointed a committee to report a bill (Annals of CongressDebates and Proceedings in the Congress of
          the United States, 1789–1824 (42 vols.; Washington, 1834–56)., 2d Cong., 2d sess., 809–11).




